SALE OF WILD JACKRABBITS The sale of wild jackrabbits is prohibited. The Attorney General has received your letter wherein you ask the following question: "Is the sale of wild jackrabbits prohibited?" The following citations are all from Title 29 of the Oklahoma Statutes.  "The term `wildlife' shall mean and include all wild animals, mammals, fish and other aquatic and amphibious forms, and all other wild animals, regardless of classification, . . ." Section 29 O.S. 101 [29-101](e) "The term `protected wildlife' includes all wildlife which is accorded some measure of protection in the time or manner of taking other than restrictions in the use of artificial lights or poison." 29 O.S. 101 [29-101](f): "The term `small game' includes all protected wild animals and birds not included in `big game'." Section 101(i) The State Game and Fish Commission has the authority to "regulate seasons and harvest in fish and wildlife." 29 O.S. 106 [29-106](k) (1971).  Wild jackrabbits have always qualified as wildlife under Section 101(e), supra, and concurrent with the valid adoption of regulation R3-71 jackrabbits became protected wildlife as envisioned under Section 101(fl.  Therefore, by definition, wild jackrabbits must be classified as small game under Section 101 (e).  Title 29 O.S. 507 [29-507] (1971), specifically makes it unlawful to sell any game animals.  It is therefore the opinion of the Attorney General that the answer to your question is in the affirmative, that is, the sale of wild jackrabbits or parts thereof are statutorily prohibited. (Paul Crowe)